DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0232625 to Murase et al; in view of US 2012/0075274 to Ueno et al..


As per claim 1, Murase et al. teach a luminance-unevenness correction system (Fig. 1) that corrects luminance unevenness of a liquid-crystal display panel (Fig. 1, 2), the luminance-unevenness correction system comprising: 
an inspection backlight (paragraph 3, LCD backlight); 
an imaging device (Fig. 1, camera 3) configured to generate imaged panel data by imaging the liquid- crystal display panel being illuminated by the inspection backlight; and 
a correction device (Fig. 1, correction data generation system 1) configured to generate correction data (Fig. 1, output of adjustment apparatus 7) and then transmit the correction data to the liquid-crystal display panel (Fig. 1), the correction data being used for correcting the luminance unevenness of the liquid-crystal display panel (paragraph 43).
Murase et al. do not teach wherein the imaging device is capable of generating backlight luminance-distribution data indicating a luminance distribution of the inspection backlight, by imaging the inspection backlight remaining on, and wherein the correction device extracts panel luminance-distribution data from the backlight luminance-distribution data.
Ueno et al. teach wherein the imaging device is capable of generating backlight luminance-distribution data indicating a luminance distribution of the inspection backlight, by imaging the inspection backlight remaining on (Figs. 2-3, paragraph 68, “the LED control section 4 supplies control information to the liquid crystal control section 3. Luminance information to be included in the control information can be a rate of decrease in luminance of a deteriorated LED or an amount of increase in output luminance of the deteriorated LED”; paragraph 72, “it is necessary that a transmittance of the liquid crystal be adjusted in accordance with how output light of an LED itself spreads (i.e., luminance distribution)”), and wherein the correction device extracts panel luminance-distribution data from the backlight luminance-distribution data (Fig. 3, paragraph 72, “it is necessary that a transmittance of the liquid crystal be adjusted in accordance with how output light of an LED itself spreads (i.e., luminance distribution)”, in other words, panel distribution data to be applied to the LCD is extracted from the backlight distribution data).
It would have been obvious to one of ordinary skill in the art, to modify the device of Murase et al., by adding backlight inspection LED’s and therefore enhancing the imaging device so that it is further capable of generating backlight luminance-distribution data indicating a luminance distribution of the inspection backlight, by imaging the inspection backlight remaining on, and wherein the correction device extracts panel luminance-distribution data from the backlight luminance-distribution data, such as taught by Ueno et al., for the purpose of improving display uniformity.
Murase and Ueno et al. further teach wherein the correction device further extracts panel luminance-distribution data from the imaged panel data (Murase, Fig. 1, paragraph 50, “The summed image for each gradation value is two-dimensional luminance distribution data for each gradation value”), and generates the correction data in accordance with the panel luminance-distribution data extracted (the panel luminance distribution extracted by imaging the panel in Fig. 1 of Murase, and ultimately used to generate the correction data, is dependent on the panel luminance distribution extracted from backlight non-uniformity and applied in Fig. 3c of Ueno), the panel luminance-distribution data indicating luminance unevenness specific to the liquid-crystal display panel (Ueno, Fig. 3c, LCD panel is adjusted so that the transmittance is lowered in backlight areas with higher luminance, in other words, the compensation of the LCD panel is made in such a way as to cancel out the effect of non-uniform backlight distribution, consequently, the effect of backlight non-uniformity is “cancelled out” in the panel-luminance distribution data extracted in Fig. 1 of Murase).

As per claim 10, it comprises similar limitations to those in claim 1 and it is therefore rejected for similar reasons.

Allowable Subject Matter

Claims 2-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694